Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application JP 2018-083946 filed on April 25th, 2018 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on October 12th, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (US 8975595), hereafter Norton.

With regards to claim 1, Norton discloses a microparticle sorting device (Abstract; Col. 20, L8-14) comprising: a light detection unit (detectors 109) that optically detects a microparticle flowing through a flow path (interrogation zone 103); a droplet forming unit (nozzle 112 with orifice 110) that forms a droplet containing the microparticle; and a device adjustment (controller 114) unit that adjusts the device, wherein in a process of adjusting the device before actual measurement of the microparticle, on a basis of information obtained from the microparticle to be measured (Col. 20, L52-56), the device adjustment unit performs: optical axis position calibration for calibrating a relative position of the flow path relative to irradiation light (Col. 21, L9-17); and delay time calibration for calibrating a delay time from light irradiation to the microparticle to formation of the droplet (Col. 28, L25-28; Col. 31, L35-40).

With regards to claim 3, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses a droplet detection unit that detects a state of the droplet (Col. 28. L58-60).

With regards to claim 4-5, Norton discloses all the elements of claim 3 as outlined above. Norton further discloses wherein the device adjustment unit performs droplet formation calibration for calibrating droplet formation in the droplet forming unit on a basis of the state of the droplet detected by the droplet detection unit, wherein a frequency of a drive voltage supplied to a vibrating element is calibrated in the droplet formation calibration (Col. 27, L46-49).

With regards to claim 6, Norton discloses all the elements of claim 3 as outlined above. Norton further discloses wherein the state of the droplet includes one or more states selected from a form of the droplet, a position of the droplet, a traveling direction of the droplet, and a width of a droplet stream (Col. 11, L31-41; Col. 28, L58-63; Col. 29, L58-61).

With regards to claim 8, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses a droplet direction control unit that controls a traveling direction of the droplet (Col. 27, L62-65).

With regards to claim 9, Norton discloses all the elements of claim 6 as outlined above. Norton further discloses a droplet direction control unit that controls a traveling direction of the droplet, wherein the device adjustment unit performs droplet stream calibration for calibrating control of the traveling direction of the droplet in the droplet direction control unit on a basis of the traveling direction of the droplet detected by the droplet detection unit. (Col. 27, L62-65). 

With regards to claim 10, Norton discloses all the elements of claim 9 as outlined above. Norton further discloses wherein the droplet direction control unit includes a charging unit that imparts a charge to the droplet (Col. 21, L65-67), and a deflection plate (124) that changes the traveling direction of the droplet, wherein a charge voltage in the charging unit is calibrated in the droplet stream calibration (Col. 27, L62-65).

With regards to claim 11, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses storage that stores a result of the device adjustment in the device adjustment unit (Col. 33, L7-8).

With regards to claim 12, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses an automatic or manual switching function associated with the device adjustment in the device adjustment unit (Col. 34, L63-67; input device can take user inputs as well as automatic adjustments). 

With regards to claim 13, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein the microparticle includes a bioparticle (Col. 20, L8-9).

With regards to claim 14, Norton discloses A method for sorting microparticles comprising (Figs 2 and 3):  a process of causing microparticles to flow through a flow path (Col. 27, L4); a process of optically detecting the microparticles flowing through the flow path (Col. 23, L6-9); a process of forming a droplet containing the microparticles (nozzle 112 with orifice 110); a process of sorting the microparticles (Col. 26, L45-49);  and a process of adjusting a device, wherein in adjusting the device before sorting the microparticles, on a basis of information obtained from the microparticles to be sorted, the process of adjusting the device includes (Col. 20, L52-56): optical axis position calibration for calibrating a relative position of the flow path relative to irradiation light (Col. 21, L9-17); and delay time calibration for calibrating a delay time from light detection from the microparticles to formation of the droplet (Col. 28, L25-28; Col. 31, L35-40). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton.

With regards to claim 2, Norton discloses all the elements of claim 1 as outlined above. Norton does not directly disclose an optical axis position display function that displays the relative position of the flow path relative to the irradiation light.
However, Norton discloses the use of displays to provide information to a user (Col. 27, L11-14; Col. 33, L58-60). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the display to show the optical axis information in order to ensure the device is functioning as intended. 

With regards to claim 7, Norton discloses all the elements of claim 3 as outlined above. Norton does not directly disclose a droplet information display function that displays information associated with the droplet detected by the droplet detection unit.
However, Norton discloses the use of displays to provide information to a user (Col. 27, L11-14; Col. 33, L58-60). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the display to show the droplet information in order to ensure the device is functioning as intended. 

Prior Art Not Relied Upon
Lombardo et al. (US 4318483), Swalwell (US 20110267604) and Fritz et al. (US 2005007829) disclose positional adjustment of an optical axis. Lombardo et al., Van den Engh et al. (US 5643796), and Fox et al. (US 20130337575) disclose drop delay calibration. Burr et al. (US 6079836), and Marquette (US 10126225) disclose droplet formation calibration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653